Citation Nr: 0639637	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 19, 
2002 for the grant of an increased rating of 100 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from January 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By way of correspondence dated in September 2004, the 
veteran canceled his request for a hearing at the RO.


FINDINGS OF FACT

1.  By rating decision in August 2002, the RO granted service 
connection for PTSD and awarded a 30 percent disability 
rating; the veteran did not file a notice of disagreement to 
initiate an appeal.

2.  In a November 19, 2002 communication, the veteran filed a 
claim for an increased rating for his service-connected PTSD. 

3.  By rating decision in December 2003, the RO granted 
entitlement to a 100 percent disability rating for PSTD and 
assigned an effective date of November 19, 2002.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The criteria for an effective date of January 10, 2002 
for the assignment of a 100 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notices to the veteran in 
December 2002 and issued the rating decision which was the 
initial denial of the veteran's claim in February 2003.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In a December 2002 letter and an April 2004 statement of the 
case, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the documents 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  Moreover, the April 
2004 statement of the case expressly advised the veteran to 
submit any relevant evidence in his possession.  Thus, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased rating and earlier 
effective date through the December 2002 VCAA letter and the 
April 2004 statement of the case.  Thus, these two documents 
fulfill VA's duty to notify as outlined in Dingess.  Even if 
there was inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of any 
error in notice.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date, any question as to the 
appropriate disability ratings or effective dates to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded several VA examinations in 
connection with his claim; thus, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In this case, the veteran initially filed a claim for 
entitlement to service connection for PTSD on April 8, 1997.  
By rating decision of August 2002, service connection for 
PTSD was granted and a 30 percent disability rating was 
assigned.  The veteran was notified of the decision by letter 
dated in August 2002.  The veteran was provided a copy of the 
rating decision and a copy of his appellate rights.  No 
appeal was received with regard to that decision.  Therefore, 
the August 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran filed a claim for an increased rating 
in November 2002, and by way of a December 2003 rating 
decision, the RO assigned a disability rating of 100 percent, 
effective the date of the claim on November 19, 2002.

The November 2002 correspondence cannot be considered a 
notice of disagreement to the August 2002 rating decision.  
In this regard, the veteran, by way of his representative, 
stated that the memorandum and the attached medical progress 
notes are used in support of the veteran's claim for an 
increased evaluation.  The RO responded by sending the 
veteran a correspondence dated in December 2002.  The first 
line of the correspondence states "you recently filed a 
claim for compensation".  The letter then proceeded to 
outline what was needed to support the claim for a TDIU 
rating and a claim for an increased rating for PTSD.  

The file demonstrates the veteran's knowledge of having to 
file a notice of disagreement to place an appeal in appellate 
status.  In March 2003, the veteran specifically disagreed 
with a February 2003 rating decision which denied an 
increased rating for PTSD and denied a TDIU rating.  This 
correspondence did not disagree with the August 2002 rating 
decision.  Moreover, in May 2003, the veteran submitted 
correspondence pertaining to RO action in February and May 
2003 regarding claims for an increased rating for PTSD and 
for a TDIU rating.  Again there was nothing expressed 
regarding the August 2002 rating decision.  A June 2003 
correspondence simply requests a hearing.  A review of the 
record shows that there was no correspondence within a year 
of the September 4, 2002 notice of the August 2002 which can 
be considered a notice of disagreement.  Therefore, as noted 
above, the August 2002 rating decision is final.

The Board understands the veteran's contentions that he 
believes the effective date for the assignment of a 100 
percent disability rating should be the date of the first 
claim he filed for entitlement to service connection for PTSD 
on April 8, 1997.  However, in Rudd v. Nicholson, No. 02-300 
(U.S. Vet. App. August 18, 2006), the Court held that when a 
rating decision is final, only a request for a revision 
premised on clear and unmistakable error (CUE) could result 
in the assignment of an earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  The veteran had one year from notification of the 
August 2002 RO decision to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Thus, the 
April 1997 claim and subsequent August 2003 final rating 
decision cannot provide a basis for an earlier effective date 
for the assignment of a 100 percent disability rating for 
PTSD.  

As noted above, the veteran filed a claim for entitlement to 
an increased rating for service-connected PTSD on November 
19, 2002.  As previously explained, the effective date for an 
award of increased compensation shall be the earliest date as 
of when it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  Since the 
current effective date is the date of VA receipt of the claim 
for increase, the only way to establish an earlier effective 
would be if the evidence of record showed that it was 
factually ascertainable that the veteran's disability 
increased in severity in the one-year period prior to the 
November 2002 claim.  As such, the Board now turns to the 
relevant medical evidence of record for the period from 
November 2001 to November 2002.

January and May 2002 VA Mental Health outpatient notes 
document that the veteran suffered from PTSD symptoms of 
flashbacks, nightmares, panic in crowded places, temper 
problems, anxiety, and hallucinations and characterized the 
veteran's social and occupational impairment as severe.  The 
examiner from both January and May 2002 appear to have 
assigned GAF scores of 41.  On the other hand, the VA 
examination report from August 2002 shows that the examiner 
stated that the veteran's PTSD symptoms produced only mild 
social and occupational impairment and the examiner assigned 
a GAF of 66.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006); the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  GAF scores between 61 and 70 reflect some mild 
symptoms (e.g. depressed mood and insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Although the record shows that in August 2002 the veteran's 
symptoms were characterized as mild by the VA examiner and a 
GAF score of 66 was assigned, indicating mild symptoms, the 
Board notes that the earlier treatment records from January 
2002 appear to show a very different picture, with the 
physician describing the veteran's symptoms as severe and 
assigning a GAF score of only 41.  The Board notes that VA 
treatment records from May 2002 appear to show that a GAF 
score of 41 was assigned at that time also.  As noted above, 
although a GAF score of 66 indicates mild symptoms, a GAF 
score of 41 indicates very serious symptoms, with serious 
impairment in social and occupational functioning.  
Therefore, although the record is inconsistent regarding the 
severity of the veteran's symptoms in the one-year period 
prior to November 19, 2002, the Board finds, after resolving 
the benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107, that it is factually 
ascertainable that the veteran's PTSD increased in severity 
as of January 10, 2002, the date of the VA treatment record 
showing severe symptoms and assigning a very low GAF score.  
The Board finds that the severity of the veteran's symptoms 
as of January 10, 2002 warranted a 100 percent disability 
rating.  As such, the Board finds that an earlier effective 
date of January 10, 2002 for the assignment of a 100 percent 
disability rating for service-connected PTSD is warranted in 
the present case.

However, for the reasons outlined above, the evidence shows 
that an earlier effective date of January 10, 2002 is 
warranted.  The preponderance of the evidence, however, is 
against the claim for an earlier effective date, including an 
earlier date of April 8, 1997.  Therefore, the benefit-of-the 
doubt doctrine is inapplicable and the claim for an earlier 
effective date than January 10, 2002 must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An earlier effective date of January 10, 2002 is granted for 
the assignment of a 100 percent disability rating for 
service-connected PTSD.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


